DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 
Claim status and Formal Matters
	The instant action is in response to papers filed 10/18/2021.
Claim 23 has been amended.
Applicant's election with traverse of group 14, claims 23 and 24 in the reply filed on 6/14/2019 is acknowledged.  The traversal is on the ground(s) that the response asserts that in view of the amendment to claim 23.  The response continues by asserting claims 25-35 are fully dependent claims of claim 23.  This is not found persuasive because the instant application is a national stage entry of a 371 and lacks a technical feature over the prior art and unity of invention.
Claims 1-22, 25-42 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or 6/14/2019.
The previous objection to the claims has been withdrawn in view of the amendment.
Claims 23 and 43 are being examined.
Priority
The instant application was filed 07/21/2017 is a national stage entry of PCT/EP2016/052092 having an international filing date: 02/01/2016 and claims foreign priority to GB1501603.3, filed 01/30/2015
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 and 43 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 23 has been amended to recite, “(d) inactivating or degrading said polymerase in the period during or after step a) and before or during generation of said double stranded third 2Application No.: 15/545,522Attorney Docket No.: 2017-1165A polynucleotidin step c), wherein when said inactivation or degradation commences during step a) the polymerase is not immediately inactivate.”  The response asserts the amendment is supported by page 47 first and last paragraph.  The first paragraph of page 47 state:
To avoid inappropriate incorporation of the ddNTP label, treatment to remove/ inactivate/degrade/outcompete the polymerase/ddNTPs/lengthen the single stranded portion as described hereinbefore is performed. This treatment may be performed as soon as the chain extension reaction in which ddNTP is incorporated commences (or during that process). Thus this treatment may commence at the same time as the polymerase reaction to incorporate the ddNTP (providing the polymerase is not immediately inactivated) or may commence during this reaction or immediately follow the step of labelling the labelling probe(s) (first polynucleotide(s)) and/or be carried out during and/or after the hybridization step involving the labelling probe(s) and reporter probe(s) (first and second polynucleotides). Preferably this treatment is performed after the polymerase reaction to incorporate the ddNTP and before the hybridization step/addition of the reporter probe (or second polynucleotide)
	Thus the paragraph teaches remove/ inactivate/degrade/outcompete during or after incorporation of ddNTP.  This does not support before the contacting step.
	The last paragraph of page 47 states, “preferably, the treatment (to remove polymerase etc.) is performed before, during and/or immediately after preparation of the double stranded molecule, in one aspect, the treatment may be performed only after a first melting curve analysis, e.g. after a first, but before a second, melting curve analysis.”  While this supports removal of polymerase this does not support “ wherein when said inactivation or degradation commences during step a) the polymerase is not immediately inactivate.”

	Thus the amendment has introduced new matter.
Response to Arguments
	This is a new ground of rejection necessitated by amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen ( The pharmacogenomics Journal (2003) volume 3, pages 77-96), Shi (wo2013/056651)    Bernard ( Rapid Cycle- Real-time PCR (2001) pages 11-19),Harrold (WO2006/107881), RU2451086 (12/2010 (IDS 10/29/2019), Kurn (USPGPUB 20090203085), Livak (US 5,102,785) and Schrader (Journal of applied microbiology (2012) volume 113,pages 1014-1026).
Since the WO2006/107881is in Chinese, the U.S. patent application publication US 2014/0272978  is the result of the national stage entry of the international application, is relied upon herein as an English language equivalent for all rejections based on WO2006/107881.  Paragraph numbers refer to the US 2014/0272978 .  
The prior art as exemplified below demonstrates that the use two fluorescent labels FRET detection as encompassed by the first and second labels that interact were 
Chen provides a review article on detecting nucleic acids or single nucleotide polymorphisms (title).  Chen teaches a typical genotyping protocol is target fragment amplification, allelic discrimination and allele specific product identification (figure 1 (page 78).  Chen teaches, “The mechanism used for allele discrimination largely determines the specificity and accuracy of the methods. Typically, DNA ligases have the best specificity, whereas different activities of DNA polymerases vary in specificity. The endonuclease activity used for the Invader assay is highly specific. The DNA synthesis activity, depending on the way being used, can be very specific (single-base extension (SBE)) or marginal (allele-specific PCR). The discriminating power of allele-specific hybridization is relatively lower. It is important to understand the discrimination power of these mechanisms, it is equally important, if not more, to understand how a mechanism is devised and used in a particular method. The overall accuracy and specificity of a method depend on its amplification strategy, allele discrimination and detection format. st column.  Chen in the detection and identification of allele specific products section notes that FRET is a method of detection.  Chen on page 84, 1st column teaches, “For SNP genotyping, there are two different strategies that FRET can be used for detection. The first is based on the separation of two closely spaced fluorescent groups.13,14,38,69 The separation interrupts the energy transfer or greatly reduces its efficiency. The second is to stitch two fluorescent groups together from distant spaces to promote energy transfer between the two fluorophores.”
Chen teaches there is usually a cleanup after PCR to remove unwanted primers, dNTPs, etc. (page 78, 2nd column, last paragraph).
Chen teaches dynamic allele specific hybridization- DASH techniques in which melting temperature analysis is done.
Shi teaches, “Method for detecting variation of gene for non-diagnostic purpose based on fluorescence quenching and probe thereof” (title).  Shi teaches, “[0007] An object of the present invention is to provide a method for detecting variation of gene for non-diagnostic purpose based on fluorescence quenching, which is simple, convenient and efficient, and has low cost, high specificity and high sensitivity. [0008] In order to accomplish the above object, a method for detecting variation of gene for non-diagnostic purpose based on fluorescence quenching comprises following steps of: [0009] 1) extracting DNA from a sample; [0010] 2) amplifying a gene segment to be detected based on the DNA; [0011] 3) performing an extension reaction with product of the step 2) as a template, probes, and ddNTP (dideoxyribonucleotide triphosphate), and performing a fluorescence quenching reaction at the same time; wherein the probe is 
Shi does not specifically teach melting curve analysis or degradation or inactivation of the polymerase.
However, Bernard teaches the use of FRET for melting curve analysis (title).  Bernard teaches, “The melting of short duplexes, such as with hybridization probes, allows even single base alterations in the amplicon to be identified.”  (page 11, 2nnd paragraph).  
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use melting curve analysis of the FRET pairs in the methods of Chen, Shi and Bernhard in which a single base extension is performed with a fluorescently labeled ddNTP and hybridization to a fluorescent probe.  The artisan would be motivated as Bernhard teaches melting curve analysis allows for the identification of single nucleotide alterations.  The artisan would have a reasonable expectation of success as the artisan is merely combining known methods to detect nucleic acids.  
However, Harrold teaches, “Disclosed herein is the finding that contacting a chain extension reaction solution with a material that binds proteins, e.g., binds a DNA polymerase, will reduce dye artifacts when the products of the reaction are purified and analyzed.” (page 1, lines 21-24). Harrold teaches, “Chain extension reactions include reactions involving the synthesis of a  strand of polynucleotides, e.g., a strand of DNA. nd paragraph). Harold teaches, “Dye-labeled terminators may be removed from sequencing reaction products when sequencing nucleic acid sequences, such as DNA.” (page 8, lines 8-9).
RU2451086 teaches a method of detecting nucleic acids by FRET with a quencher following amplification with a labeled probe.  RU2451086 teaches melting curve analysis allows for identification of unknown polymorphisms (page 1, point 2).  RU2451086 teaches a disadvantage of prior art methods is the presence of exonuclease activity of the DNA polymerase which could cleave probe (page 2 point 1). 
Kurn teaches cooling of an extension reaction to 4oC(0247), which inactivated the polymerase gradually as it cools after extension of a single strand.  Kurn teaches heating to denature a polymerase to remove activity (0250).
Schrader teaches, “most of the known inhibitors are organic compounds, for example, bile salts, urea, phenol, ethanol, polysaccharides, sodium dodecyl sulphate (SDS), humic acids, tannic acid, melanin as well as different proteins, such as collagen, myoglobin, haemoglobin, lactoferrin, immunoglobin G (IgG) and proteinases ” (page 1014-1015)

Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to inactivate, or denature and remove the polymerase and /or ddNTP after the SBE.  The artisan would be motivated to reduce the presence of proteins or dyes which could interact with melting curve analysis or could cleave probes or produce other artifacts.  The artisan would be motivated to limit the incorporation to a single labeled ddNTP.  The artisan would have a reasonable expectation of success as the artisan is merely degrading, removing or inactivating  a polymerase .
The art of Chen, Shi, Bernard ,Harrold, RU2451086, Livak do not specifically teach a first polynucleotide and second polynucleotide of 5 to 200 nucleotides that are complementary over 80 to 100% of the length of their sequences.

Bernhard teaches probes hybridization of 11-45 bps or 15-35 bps (page 15).  
Chen teaches, “DNA hybridization is based on the intrinsic property of DNA molecules that they form duplex structures if complementary strands are present. Under many conditions, the two strands forming a duplex structure do not have to be 100% complementary. This is very important as more mismatches between the two strands make the duplex structure less stable thermodynamically.” (page 82, 2nd column, bottom).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use primers and probes with near 100% complementary and 15 to 45 nucleotides in length.  The artisan would be motivates as the art specifically teaches primers or probes in the range of 15 to 45 nucleotides and suggests the more complementary the probes the more thermostable.  The artisan would have a reasonable expectation of  success as the artisan is merely following the guidance of the prior art.
Response to arguments
The response begins traversing the rejection by asserting the prior art does not specifically teach the newly amended limitation.  This argument has been thoroughly reviewed but is not considered persuasive as Kurn teaches cooling of an extension reaction to 4oC(0247), which inactivated the polymerase gradually as it cools..  Further Livak teaches, “Livak teaches, “If it is desired to attach only one reporter per end, then only F -ddNTP's are included in the incubation. If the 5' overhangs consist of more than 
The response begins traversing the rejection by noting the teachings of Chen and asserting Chen does not teach inactivating or degrading the polymerase.  This argument has been thoroughly reviewed but is not considered persuasive as Kurn and Schrader are relied on for inactivating or denaturing the polymerase.  
The response continues by conceding that Shi teaches the use of FRET in a primer extension assay, but does not teach melting curve analysis or degradation or inactivation of the polymerase.  This argument has been thoroughly reviewed but is not considered persuasive as Bernhard teaches analysis of FRET my melting temperature.  
The response continues by asserting that Shi teaches analysis “simultaneously”  to the extension reaction and one of skill in the art would not be motivated to degrade the polymerase activity as it is required.  This argument has been thoroughly reviewed but is not considered persuasive as one of skill in the art recognizes that melting temperature analysis allows for detection of single base mutations in the amplicon by way of FRET.

 The response continues by asserting the teachings of Harrold are not applicable to melting temperature analysis.  This argument has been thoroughly reviewed but is not considered persuasive as Harrold teaches removal of the polymerase to remove protein dye artifacts.  Based on the teachings of Harrold the artisan would recognize the same artifacts would be present in any primer extension assay with labeled nucleotides.  Further the artisan would recognize the DNA polymerase binds DNA and thus could inhibit the melting of the complex.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Further the prior art of record recognizes that DNA polymerase binds DNA and melting curve analysis is based on the denaturation of DNA by heat.  Thus one of skill in 
The response of 10/18/2021 continues by conceding that similar to the instant claims Harrold teaches removal or the polymerase prior to the detection step (page 10, last paragraph).  The response continues by asserting that treatment with proteinase K and SDS have both been show to be effective.  This argument has been thoroughly reviewed but is not considered persuasive as the instant claims do not require SDS or proteinase K.  Further one of skill in the art recognizes that proteinase K digests proteins and thus degrades the ability to bind DNA.  Further the artisan recognizes SDS denatures proteins inhibiting the proteins ability to bind substrates including DNA for a DNA polymerase.  
The response on page 11 continues by asserting there is no reasons to denature, degrade or otherwise inactivate a polymerase.  This argument has been thoroughly reviewed but is not considered persuasive as Livak teaches it is to allow a single reporter (label ) for each probe.  Further Harrold teach it is to minimize artifacts.  
The response continues by asserting the instant application demonstrates that removal of the polymerase is not required.  The response continues by asserting the degradation or inactivation of the polymerase is only once the effect of the polymerase in the assay is known and provides arguments with respect to Harrold.  This argument is not persuasive as Harrold clearly demonstrates the presence of polymerases was known to lead to artifacts in fluorescence assays.  Thus the teachings of Harrold at least suggest a possible issue.  

The response continues to attempt to differentiate the teachings of RU24351086 by asserting the teachings are limited to two methods.  This argument has been thoroughly reviewed but is not considered persuasive as the instant claims encompass any polymerase and thus broadly encompass the teaches of RU24351086.
The response continues by providing arguments to RU24351086 individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The art as a whole suggest the removal, degradation and/or inactivation of polymerase to decrease artifacts and/or limit labeling to a single reportr.  
Thus the rejection is maintained. 
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634